Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-19-00153-CV

               THE ROMAN CATHOLIC BISHOP OF SAN BERNARDINO
                          and Bishop Gerald R. Barnes,
                                   Appellants

                                                  v.

                                             John DOE,
                                              Appellee

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-08589
                          Honorable Antonia Arteaga, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the orders of the trial court denying the
special appearances filed by the appellants are REVERSED, and judgment is RENDERED
dismissing the appellants from the underlying lawsuit. It is ORDERED that the appellants recover
their costs of this appeal from the appellee.

       SIGNED July 24, 2019.


                                                   _____________________________
                                                   Beth Watkins, Justice